Citation Nr: 0726092	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  07-18 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and her daughters


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1943 to December 1945.  He died in January 2004.  The 
appellant is his widow.  She appealed to the Board of 
Veterans' Appeals (Board) from July 2004 and May 2006 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, which denied her claims 
for service connection for the cause of his death, accrued 
benefits, and DEA eligibility.

In December 2005 and April 2006, the appellant and her 
daughters testified at hearings at the RO.  Transcripts of 
those proceedings are of record.  In July 2007, the Board 
advanced this case on its docket.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2006).

The appellant's claims for service connection for the cause 
of the veteran's death and basic eligibility to DEA benefits 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran did not have a claim for, or entitlement to, any 
VA benefit, due and unpaid, pending at the time of his death.




CONCLUSION OF LAW

The payment of accrued benefits is not warranted.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.5, 3.1000 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Further, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA applies "generally to all 
five elements of a claim for service connection": (1) 
veteran status; (2) existence of a disability; (3) service 
connection of the disability; (4) degree of disability; and 
(5) effective date of the disability).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 487 (2006).  An October 2006 
letter was sent to the appellant to comply with Dingess. 

The appellant was sent VCAA notice letters in May 2004, and 
June and July 2005.  The letters provided her with notice of 
the evidence necessary to support her claims that was not 
on record at the time the letters were issued, the evidence 
VA would assist her in obtaining, and the evidence it was 
expected that she would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The letters also specifically requested 
that she submit any evidence in her possession pertaining to 
her claims.  Thus, the content of the letters provided 
satisfactory VCAA notice in accordance with § 5103(a) and 
§ 3.159(b)(1) as specified in Pelegrini II.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  see also Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006).  Here, VCAA 
notice was provided in May 2004, and June and July 2005, so 
prior to the RO's initial decisions in July 2004 and May 
2006, respectively.  Therefore, this was in accordance with 
the preferred sequence of events (VCAA letter before initial 
adjudication) specified in Pelegrini II and Mayfield.  There 
was a timing deficiency with regard to the October 2006 
Dingess notice.  Inasmuch as the claim for accrued benefits 
is being denied and no effective date or rating is being set, 
the timing deficiency is not prejudicial.

In developing the claim, the RO obtained the veteran's 
service medical records (SMRs), VA treatment records, and 
private medical records.  Concerning the claim for accrued 
benefits, there is no reported evidence that has not been 
obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.


Legal Analysis

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which the 
veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file or constructively of 
record at the time of his death.  
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  A claim for such 
benefits must be filed within one year of the veteran's 
death.  38 C.F.R. § 3.1000(c).

In Jones v. West, 136 F. 3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that, for a surviving spouse to 
be entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  See also, Zevalkink v. Brown, 102 F. 3d 1236 
(Fed. Cir. 1996) (a consequence of the derivative nature of 
the surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at the time of death, the surviving spouse has no 
claim upon which to derive her own application).

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated. 38 C.F.R. § 
3.160(c).  The term "finally adjudicated claim" means an 
application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is earlier.  38 C.F.R. § 
3.160(d).  See also, 38 C.F.R. 
§§ 20.1103, 20.1104; Taylor v. Nicholson No. 05-0625 (U.S. 
Vet. App. May 9, 2007).

The veteran died in January 2004 and the appellant filed her 
claim in April 2004.  However, a review of the file reveals 
that the veteran did not have any claims pending at the time 
of his death.  The veteran only filed one claim for benefits 
in his lifetime, and that claim was filed in November 1946.  
In the absence of a pending claim at the time of the 
veteran's death, the Board concludes that there is no basis 
for the award of any accrued benefits.

ORDER

Entitlement to accrued benefits is denied.


REMAND

The veteran's Honorable Discharge form indicates he was a 
World War II veteran with the 160th Engineer Combat 
Battalion.  Although it is not entirely clear from the 
record, it appears that the veteran participated in the 
Battle of Normandy.  His Separation Qualification Record 
indicates he was a construction foreman and supervised 
thirteen men in building bridges, roads and usual engineer 
instruction.  The record notes that he operated a bull dozer, 
air compressor, etc. and did demolition work in clearing mine 
fields, clearing roads, and removing building hazards.  He 
also handled high explosives.  During his lifetime, he was 
not service-connected for any disabilities.

The medical evidence indicates the veteran was diagnosed with 
acute myelogenous leukemia (AML) in September 2003.  The 
disease quickly progressed and he died in January 2004.  The 
certificate of death lists the immediate cause of his death 
as sepsis, but an August 2004 letter from Dr. Smith explains 
that this was complication of AML.

The medical evidence also indicates the veteran was treated 
for depression and anxiety during his lifetime.  Treatment 
records from Dr. Cusano and VA indicate the diagnosis was 
major depression.    

The appellant has two theories relating the veteran's death 
to his military service.  First, she argues that the veteran 
was exposed to hazardous materials that caused the later 
development of AML.  Second, she argues the veteran had post-
traumatic stress disorder (PTSD) and that this weakened his 
immune system and contributed to the onset of AML and his 
eventual death.

As an initial matter, it is noted that VA recognizes AML as a 
radiogenic disease associated with ionizing radiation.  38 
C.F.R. §§ 3.309, 3.311.  Service connection is presumed for 
AML if it becomes manifest in a radiation-exposed veteran.  
38 C.F.R. § 3.309(d).  The evidence, however, does not 
indicate that the veteran was exposed to radiation during his 
military service.  He served in the European Theater of 
Operations during World War II.  There is no indication he 
was in Japan during the bombing of Hiroshima.  Therefore, 
these provisions do not apply.  

The appellant argues that the veteran was exposed to 
hazardous materials as a construction foreman with the 160th 
Engineer Combat Battalion and that these materials caused his 
later development of AML.  His military records reflect that 
he was exposed to mines, high explosives, and building 
hazards, but it is unclear exactly what these hazards were.  
The appellant has submitted Internet research indicating that 
depleted uranium munitions were used by Nazi Germany in World 
War II and that when ingested, uranium concentrates in the 
bone and increases the chances of leukemia.  The likelihood 
that the veteran was exposed to depleted uranium munitions is 
unclear as is the probability that any such exposure led to 
his AML.

In support of her contention, the appellant has submitted the 
following medical opinions:

A February 2004 report from Dr. Bernard states that many of 
"these substances" have been shown at times to be 
associated with the development of leukemia, although the 
time interval in this case appears to be quite long.  It is 
unclear, what substances she was referring to in formulating 
her opinion, but presumably she was referring to demolition 
materials, mines, high explosives and building hazards.  She 
offered no bases for this opinion.  

A February 2004 letter from Dr. Smith states that hazardous 
chemical exposure could have contributed to the development 
of AML.

A March 2004 letter from Dr. Hankins states that there is a 
possibility that the veteran's leukemia could have been 
related to the military, particularly exposure to benzene 
products.  

An April 2006 letter from Dr. Smith states that the veteran 
was exposed to cancer causing chemicals possibly including 
benzene and other organic solvents and that this could have 
contributed to the later development of leukemia.  

Unfortunately, these opinions all presuppose that the veteran 
was exposed to cancer-causing or hazardous chemicals such as 
benzene; however, the veteran's military records do not 
indicate this - they only show that he was exposed to mines, 
high explosives and building hazards.  To assume that he was 
exposed to hazardous or cancer-causing chemicals is purely 
speculative.  Nonetheless, it is clear that the veteran was 
in the construction field and there is a possibility he might 
have been exposed to such chemicals.  For this reason, a 
remand is necessary so that additional research can be 
conducted.

The appellant's second contention is that the veteran had 
PTSD from service, which weakened his immune system and 
contributed to AML and his death.  She offers the following 
medical opinions to support this contention:

An April 2006 letter from Dr. Smith states that the veteran 
complained of anxiety and irritability shortly after the 
events of September 11, 2001.  The doctor believed the 
veteran had PTSD, which caused depression and anxiety and 
that this led to immune suppression.

An April 2006 letter from Dr. Glaser states that there is 
strong documentation connecting PTSD to development of immune 
disorders and cancer.  The doctor opined that he strongly 
believed the veteran's PTSD was linked to his development of 
leukemia.

An April 2006 letter from Dr. Cusano, the veteran's 
psychiatrist, states that the veteran had major depression.  
The veteran did not talk about his wartime experiences or 
relate the intrusive recollection cluster of PTSD.  
Nonetheless, the doctor said that in talking with the 
veteran's family, he believed the veteran experienced overt 
PTSD symptoms immediately following the events of September 
11, 2001.  Furthermore, the chronic and recurrent major 
depression, anxiety and PTSD symptoms contributed to his 
multiple medical problems.

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to THE DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV) 
and be supported by findings on examination), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f); see also Cohen 
v. Brown, 10 Vet. App. 128, 137-138 (1997).

The appellant and the veteran's daughters and nephew have 
testified that the veteran did not speak about his wartime 
experiences and they did not even know he was involved with 
the Battle of Normandy until after his death.  By all 
accounts, the veteran was a kind and modest man.  However, in 
order to establish service connection for PTSD, there must be 
an identifiable stressor, which is lacking in this case.  The 
record does appear to reflect that the veteran was possibly 
involved in the Battle of Normandy, but it is not clear in 
what capacity.  Even assuming he engaged in combat with the 
enemy, he never identified a traumatic event that would 
support a diagnosis of PTSD.  The medical opinions submitted 
by the appellant, which assume such an event occurred during 
service, are speculative at best.  

Notwithstanding the foregoing, it is clear the veteran had a 
diagnosis of major depression shortly before his death and 
that the April 2006 medical opinions suggest a link between 
the veteran's depression and immune suppression.  A medical 
opinion should be obtained, therefore, to determine whether 
the veteran's diagnosis of major depression was related to 
his military service and, if so, whether it contributed 
substantially and materially to his death.  38 C.F.R. § 
3.312(c)(1).

At this point, the Board notes the recent case of Hupp v. 
Nicholson, No. 03-1668 (U.S. Vet. App. July 18, 2007) in 
which the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) requires that 
compliant VCAA notice in the context of DIC claims requires 
1) a statement of the conditions, if any, for which a veteran 
was service-connected at the time of his or her death; 2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and 3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  The Court stated that 
the content of the VCAA notice letter will depend upon the 
information provided in the claimant's application and that 
the letter should be "tailored" to be responsive to the 
particulars of the application submitted.  A review of the 
record reveals that the May 2004 and June and July 2005 VCAA 
letters did not provide to the appellant all of the 
information required by the holding in Hupp v. Nicholson.  As 
such, the Board directs that VCAA notice compliant with the 
requirements of Hupp v. Nicholson be provided to the 
appellant upon remand.

The Board notes at this time that the appellant also seeks 
basic eligibility to DEA benefits.  Because eligibility to 
DEA benefits is based primarily on whether the veteran's 
death is service connected, the claim cannot be properly 
adjudicated until the issue of service connection for the 
cause of the veteran's death has been resolved.   The issue 
of eligibility to DEA benefits is inextricably intertwined 
with the issue of service connection for the cause of the 
veteran's death.  The appellant's claim for DEA benefits must 
therefore also be remanded.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (noting that the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
in the prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation).

Accordingly, these claims are REMANDED for the following 
action:

1.  The RO should provide the appellant 
with VCAA notice which is compliant with 
the requirements of the Hupp v. Nicholson, 
No. 03-1668 (U.S. Vet. App. July 18, 
2007).  Specifically, the notice should 
include: 1) a statement of the conditions, 
if any, for which a veteran was service-
connected at the time of his or her death; 
2) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-
connected condition; and 3) an explanation 
of the evidence and information required 
to substantiate a DIC claim based on a 
condition not yet service-connected.  

2.  The RO should request the Department 
of Defense (DOD) and the U.S. Army to 
provide information about the duties of 
the veteran's military occupational 
specialty.  They should be requested to 
provide information as to the likelihood 
that the veteran, given his military 
occupation, was exposed to depleted 
uranium munitions, or hazardous or cancer-
causing chemicals, including benzene, 
while performing his military duties.  

3.  The claims file and a copy of this 
remand should be referred, if possible, to 
a VA physician in an appropriate specialty 
for an opinion concerning the cause of the 
veteran's death.  The claims folder and a 
copy of this remand must be made available 
to the physician for review, and a 
notation to the effect that this record 
review took place should be included in 
the report.  Based on a review of the 
entire record, the physician should 
provide an opinion to the following:

(a) Is it at least as likely as not (is 
there at least a 50 percent probability) 
that the veteran's fatal AML and sepsis 
were causally or etiologically related to 
his military service?

(b) Is it at least as likely as not (is 
there at least a 50 percent probability) 
that the veteran's psychiatric disorder, 
diagnosed as major depression, was 
causally or etiologically related to his 
military service; and, if so, did this 
condition contribute substantially or 
materially to the veteran's death, or did 
it combine to cause death, or did it aid 
or lend assistance to the production of 
the veteran's death?

If the physician is unable to answer the 
above inquiry, this should be so indicated 
and an explanation included.  A complete 
rationale must be provided for all 
conclusions reached and opinions 
expressed.  It would be helpful if the 
physician would comment on the medical 
opinions by Drs. Barnard, Hankins, Smith, 
Cusano, and Glaser.  The reasons upon 
which the opinions are based should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

4.  After completion of the above, if the 
claims are not fully granted, issue a 
supplemental statement of the case, before 
returning the case to the Board, if 
otherwise in order.


The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


